Citation Nr: 0622723
Decision Date: 07/31/06	Archive Date: 01/31/07

DOCKET NO. 04-38 264A                       DATE JUL 31 2DO6

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for sinusitis.

REPRESENTATION

Appellant represented by: Fleet Reserve Association

ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1965 to December 1976 and from December 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision.

FINDINGS OF FACT

1. Hypertension was not manifested in service or for 15 years following service discharge and the preponderance of the evidence is against finding that hypertension is related to service.

2. Arthritis was not manifested in service or for 15 years following service discharge and the preponderance of the evidence is against finding that arthritis is related to service.

3. There is no competent evidence that the veteran currently has sinusitis.

CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 4.104 (2005).

2. Arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

- 2



3. Sinusitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131,5107 (West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2005), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA must also request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice required by the VCAA by letters dated in May 2003, August 2003, November 2003, and February 2005. The RO specifically informed the veteran of the evidence required to substantiate his claims, the information required from him to enable V A to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf, and to submit any evidence in his possession pertaining to his claims. Therefore, the Board finds that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's claims has been obtained. The record before the Board contains service medical records and post

- 3 



service medical records. In addition, neither the veteran nor his representative has identified any additional pertinent evidence that could be obtained to substantiate his claims. In a February 2005 statement, the veteran stated that he did not have any additional evidence to submit. Therefore, the Board is satisfied that VA has complied with its duty to assist the veteran in the development of the facts pertinent to the claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must ordinarily be provided to a claimant before the initial unfavorable decision on a claim for VA benefits. Here, the Board acknowledges that a portion of the required notice was not provided to the veteran until February 2005; well after his claim was initially adjudicated in December 2003.

Nevertheless, the Board finds that any defect with respect to the timing of the notice has been corrected. As noted above, the veteran has now been provided with notice that is in compliance with the content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). He has been afforded ample opportunity to respond to the notice(s), to submit evidence and argument, and to otherwise participate effectively in the processing of his appeal. As the purpose of the notice requirement has been satisfied, no further corrective action is necessary.

In light of the Board's denial of the appellant's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the issue discussed in this decision. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

- 4



Analysis

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. 38 C.F.R. § 3.303(a). Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service. 38 C.F.R. § 3.303{b).

I. Hypertension

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and/or systolic blood pressure is predominantly 160mm. or greater. 38 C.F.R. § 4.104, DC 7101, Note (1).

If hypertension becomes manifest to a degree of 10 percent within one year from date of termination of service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307,3.309.

The veteran has a current diagnosis of hypertension. Medical records from Baptist Primary Care and L. Corpus, M.D. show treatment for hypertension.

Service medical records fail to establish that hypertension was present during service. On examination, his blood pressure readings did not demonstrate hypertension. For example, the following blood pressure readings were noted: 138/68 (3165), 130/70 (February 1971), 130/84 (sitting) and 122/76 (recumbent)

- 5 



(November 1976), 132/84 (November 1979), 120/80 (December 1980), and 122/72 (June 1984). The examination at service discharge showed that the veteran's blood pressure reading was 120/80.

Upon review of the evidence, the Board finds service connection for hypertension is unwarranted. Although the veteran currently has hypertension, there is no evidence of hypertension in service. There is also no evidence that the veteran had the disability within one year of service discharge as the earliest relevant medical record is dated in May 2000. In view of treatment 15 years after service discharge, there is no evidence of continuity of symptomatology and this weighs against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Additionally, there is no opinion which provides a nexus between hypertension and service.

The Board declines to obtain a medical nexus opinion with respect to the veteran's claim because there is no evidence of pertinent disability in service or for one and half decades following service. Thus, while there is a current diagnosis of
hypertension, there is no true indication that the disability is associated with service. See Charles v. Principi, 16 Vet. App. 370 (2002). Indeed, in view of the absence of pertinent findings in service, the negative examination performed at separation from service, and the first suggestion of pertinent disability many years after active duty,
relating hypertension to service would be speculative. However, service connection may not be based on a resort to pure speculation or even remote possibility. See 38 C.F.R. § 3.102. The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).

To the extent that the veteran himself has claimed hypertension is related to service, as a layman, he has .no competence to give a medical opinion on the etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding that the veteran's hypertension was incurred in or is otherwise related to service. When the preponderance of evidence is against a claim, it must be denied. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 6 



2. Arthritis

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran has a current diagnosis of arthritis. A record from Baptist Primary Care dated in November 2000 notes a diagnosis of osteoarthritis.

However, service medical records are silent for complaints or findings of arthritis. The examination at service discharge noted a normal evaluation for all systems (with the exception of notations as to identifying body marks).

Upon review of the evidence, the Board finds service connection for arthritis is unwarranted. There is no evidence of arthritis in service or within a year of service discharge. The first indication of disability was in 2000, which is 15 years after service. In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Additionally, no competent medical evidence has been presented establishing a nexus between the veteran's arthritis and his time in service.

The Board declines to obtain such a nexus opinion because in view of the absence of any findings in service, the negative examination performed at separation, and the lack of diagnosis of arthritis until many years post service, any opinion relating mihritis to service would be purely speculative. Service connection may not be based on a resort to pure speculation or even remote possibility. See 38 C.F.R. § 3.102; Charles v. Principi, 16 Vet. App. 370 (2002). The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).

- 7 



To the extent that the veteran himself has claimed arthritis first arose in service, as a layman, he has no competence to give a medical opinion on the etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding that the veteran's arthritis was incurred in or is otherwise related to service. When the preponderance of evidence is against a claim, it must be denied. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, I Vet. App. 49 (1990).

3. Sinusitis

The veteran does not have a current diagnosis of sinusitis. Private medical records show treatment for allergic rhinitis but not for sinusitis. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwwinski, 3 Vet. App. 223, 225 (1992). Therefore, as there is no indication of a current diagnosis of sinusitis, service connection is denied.

To the extent that the veteran himself has claimed he has sinusitis related to service, as a layman, he has no competence to give a medical opinion on the diagnosis of a condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding that the veteran has sinusitis related to service. When the preponderance of evidence is against a claim, it must be denied. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 8 




ORDER

Service connection for hypertension is denied.

Service connection for arthritis is denied.

Service connection for sinusitis is denied.

	M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

- 9 




